       Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 1 of 12



 1   REESE LLP                                        REESE LLP
     Michael R. Reese (SBN: 206773)                   George V. Granade (SBN: 316050)
 2   mreese@reesellp.com                              granade@reesellp.com
     100 West 93rd Street, 16th Floor                 8484 Wilshire Boulevard, Suite 515
 3   New York, New York 10025                         Los Angeles, California 20015
     Telephone: (212) 643-0500                        Telephone: (310) 393-0070
 4   Facsimile: (212) 253-4272                        Facsimile: (212) 253-4272

 5   SHEEHAN & ASSOCIATES, P.C.
     Spencer Sheehan (admitted pro hac vice)
 6   spencer@spencersheehan.com
     505 Northern Boulevard, Suite 311
 7   Great Neck, New York 11021
     Telephone: (516) 303-0552
 8   Facsimile: (516) 234-7800

 9   Counsel for Plaintiff and the Proposed ClassN

10
     DORSEY & WHITNEY LLP                              DORSEY & WHITNEY LLP
11   Kent J. Schmidt (SBN 195969)                      Creighton R. Magid (admitted pro hac vice)
     schmidt.kent@dorsey.com                           magid.chip@dorsey.com
12   Navdeep K. Singh (SBN 284486)                     1401 New York Avenue, NW, Suite 900
     singh.navdeep@dorsey.com                          Washington, DC 20005
13   600 Anton Boulevard, Suite 2000                   Telephone: (202) 442-3555
     Costa Mesa, CA 92626                              Facsimile: (202) 442-3199
14   Telephone: (714) 800-1400
     Facsimile: (714) 800-1499
15
     Counsel for Defendants
16
                                UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
18
      STEVE DAILEY, individually and on behalf             Case No. 4:20-cv-02732-JST
19    of all others similarly situated,
                                                           JOINT CASE MANAGEMENT
20                                 Plaintiff,              STATEMENT
21           v.                                            Judge:       Hon. Jon S. Tigar
                                                           Courtroom:   6, 2nd Floor (VIA ZOOM)
22    A&W CONCENTRATE COMPANY and                          Date:        August 11, 2020
      KEURIG DR PEPPER INC.,                               Time:        2:00 p.m.
23
                                   Defendants.
24

25

26
27

28                                                   -1-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 4:20-cv-02732-JST
       Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 2 of 12



 1          The parties to the above-entitled action jointly submit this Joint Case Management

 2   Statement pursuant to Federal Rules of Civil Procedure 16 and 26(f) and the Standing Order for

 3   all Judges of the Northern District of California regarding Contents of Joint Case Management

 4   Statement.

 5          1.       Jurisdiction and Service

 6          Defendants A&W Concentrate Company and Keurig Dr Pepper Inc.

 7   (“Defendants”) have been served in this proceeding. No remaining parties need to be served.

 8   Defendants do not contest personal jurisdiction or venue.

 9          2.       Facts

10          Plaintiff’s Statement

11          As alleged in the complaint filed on April 20, 2020 (ECF No. 1) as amended on July 27,

12   2020 (ECF No. 33)(“Amended Complaint”), this is an action brought against Defendants for

13   alleged violation of the consumer protection laws of California for Defendants’ allegedly false,

14   deceptive, and unlawful marketing and sales of A&W Root Beer and Cream Sodas beverages

15   (“Products”).

16          Defendants’ misrepresents one of the key ingredient in the Products – vanilla. Laboratory

17   test results evidence that the vanilla taste of the Products does not come exclusively, or even

18   predominantly, from the vanilla bean. Rather, it comes from artificial sources. This is material to

19   consumers and in violation of California’s consumer protection laws.

20          Defendants’ Statement
21          No reasonable consumer would be deceived by the Products’ labels. The Products do, in

22   fact, contain aged vanilla. Plaintiff concedes that he cannot prove otherwise. Root beer and

23   cream soda are complex combinations of flavors. Nothing about the Products’ labels would

24   suggest the amount of vanilla in the products. Moreover, the Products’ labels – which include the

25   prominent statement “Naturally and Artificially Flavored” – make it clear to reasonable

26   consumers that the flavor of the beverages is not derived exclusively from vanilla beans. There is
27   no violation of any of California’s consumer protection laws.

28
                                                       -2-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02372-JST
       Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 3 of 12



 1   Key Factual Issues in Dispute
 2
     The following are key factual issues in dispute:
 3
            1. Whether Defendants’ designation of the Products as containing vanilla would lead a
 4
                 reasonable consumer to believe that all, or substantially all, of the vanilla flavor in the
 5
                 Products comes from vanilla bean extract, and/or other variations of this allegation
 6
                 made by Plaintiff.
 7
            2. Whether a reasonable consumer would believe that the Products contained a particular
 8
                 quantity of aged vanilla.
 9
            3. Whether the amount of aged vanilla is material to purchase decisions.
10
            4. The composition of the vanilla flavoring in the Products.
11

12
            3.      Legal Issues
13
            Defendants’ Position:
14
            Both the Complaint and the Amended Complaint fail to state a claim upon which relief
15
     may be granted. On July 6, 2020, Defendants moved to dismiss Plaintiff’s Complaint. (See ECF
16
     No. 17.) Defendants will move to dismiss the Amended Complaint on or before August 17, 2020.
17
            Plaintiff’s Position:
18
            Plaintiff amended his complaint on July 27, 2020 (ECF No. 33). The amended complaint
19
     mooted Defendant’s pending motion to dismiss.
20
            4.      Motions
21
            Defendants filed a motion to dismiss the Complaint on July 6, 2020 (ECF No. 17
22
     (“Defendant’s Motion”).) Plaintiff filed an amended complaint on July 27, 2020. Plaintiff
23
     believes that the Amended Complaint mooted Defendant’s Motion.
24
            Plaintiff will file a motion for class certification and possibly a motion for summary
25
     judgment.
26
27

28
                                                        -3-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02372-JST
       Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 4 of 12



 1           Defendants will file a motion to dismiss the Amended Complaint. Defendants may file a

 2   motion for summary judgment and likely will oppose any motion for class certification filed by

 3   Plaintiff.

 4           5.     Amendment of Pleadings

 5           Plaintiff filed an amended complaint on July 27, 2020.

 6           6.     Evidence Preservation

 7           The Parties conducted a Rule 26 conference on July 18, 2020, and discussed steps to

 8   preserve evidence and certified that they have reviewed guidelines related to the discovery of

 9   electronically stored information. Each Party asserts that they are taking reasonable and

10   proportionate steps to comply with its or their obligation to preserve evidence, including

11   electronically stored information. Communications among the Parties on Electronically Stored

12   Information (“ESI”) are ongoing, and the Parties have agreed they will make efforts to work

13   together cooperatively in the production of ESI.

14           7.     Disclosures

15           Pursuant to Rule 26, the parties will exchange initial disclosures by August 7, 2020.

16           Plaintiff’s initial disclosures will include identification of persons with knowledge of

17   plaintiff’s experiences with the Products.

18           Defendants’ initial disclosures will include an identification of persons at Defendants

19   knowledgeable regarding the labels and formulation of the Products.

20           8.     Discovery
21           The Parties conferred regarding discovery pursuant to Rule 26(f) on July 18, 2020. The

22   Parties have not yet taken discovery. Because discovery in this action is likely to involve the

23   production of confidential information, the Parties anticipate filing a Stipulated Protective Order,

24   and intend to work together cooperatively to reach agreement on the terms of that Order. The

25   Parties are conferring regarding the form of Order now and will submit an Order for the Court’s

26   consideration and entry. The Parties believe that the limits on discovery set by the Federal Rules
27   of Civil Procedure are appropriate for this case.

28
                                                         -4-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02372-JST
       Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 5 of 12



 1           Plaintiffs’ Statement

 2           Plaintiffs will propound document requests, interrogatories, and requests for admission.

 3   Plaintiffs will also depose corporate representatives of Defendants pursuant to Federal Civil

 4   Procedure Rule 30(b)(6) as well as employees of Defendants in their individual capacity.

 5   Plaintiffs will also depose any experts that Defendants will use in this matter.

 6           The subjects of Plaintiff’s discovery may include, among other subjects, the marketing

 7   and labeling of the Products; Defendants’ studies of consumer interpretation; and Defendants’

 8   pricing of the Products.

 9           Defendants’ Statement

10           Defendants will propound to Plaintiff interrogatories, document requests, and requests for

11   admission. Defendants anticipate deposing Plaintiff and other witnesses listed in Plaintiff’s initial

12   disclosures. Defendants also anticipate deposing any experts that Plaintiff intends to present.

13   Defendants may also serve discovery on third parties.

14           The subjects of Defendants’ discovery may include the basis for Plaintiff’s allegations that

15   the labels of the Products are false and misleading; Plaintiff’s purchase history of the Products;

16   the nature, amount, and facts surrounding Plaintiff’s alleged injury and damages; and subjects

17   relating to Plaintiff’s anticipated motion for class certification.

18           9.      Class Action

19           The parties propose two alternative schedules for a determination whether to certify a

20   class, below.
21           The parties have reviewed the Procedural Guidance for Class Action Settlements.

22           10.     Related Cases

23           Plaintiff and Defendants are unaware of any related cases pending in this jurisdiction.

24   There is a related matter pending in the Eastern District of New York, Sharpe et al. v. A&W

25   Concentrate Company and Keurig Dr Pepper Inc., case no. 1:19-cv-00768-BMC.

26
27

28
                                                         -5-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02372-JST
       Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 6 of 12



 1          11.     Relief

 2          Plaintiff’s Statement

 3          Plaintiff seeks both monetary and injunctive relief. Plaintiff intends to utilize damage

 4   experts to determine the amount of relief.

 5          Defendants’ Statement

 6          Defendants deny that Plaintiff has been harmed or damaged by Defendants in any amount,

 7   and deny that Plaintiff is entitled to any relief whatsoever.

 8          12.     Settlement and ADR

 9          The Parties have discussed settlement and ADR and have agreed to use a private mediator

10   – the Honorable John Mott (Ret.) of JAMS in Washington, D.C. The Parties filed their ADR

11   certification on July 7, 2020 (ECF No. 19), reflecting their agreement to use private mediation as

12   their preferred ADR method. The Parties are in the process of scheduling the mediation with

13   Judge Mott.

14          13.     Consent to a Magistrate Judge for All Purposes

15          Plaintiff has already declined consent to proceed before a Magistrate in this action.

16          14.     Other References

17          The Parties do not believe that the case is suitable for reference to binding arbitration, a

18   special master, or the Judicial Panel on Multidistrict Litigation.

19          15.     Narrowing of the Issues

20          The Parties wish to discuss with the Court the possibility of pre-certification discovery
21   limited to, and pre-certification determination of, the issue of whether a reasonable consumer

22   would be deceived by the Products’ labels.

23          16.     Expedited Trial Procedure

24          The Parties do not believe that the case should be handled under an expedited trial

25   procedure.

26          17.     Scheduling
27          The Parties have discussed proposed schedules for this matter. The Parties have different

28   positions on how discovery should proceed.
                                                        -6-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02372-JST
       Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 7 of 12



 1           Plaintiff’s Proposal

 2           Plaintiff’s Proposal is Option A below, which comports with the traditional way in which

 3   discovery occurs under the Federal Rules of Civil Procedure, which Plaintiff believes will reduce

 4   the likelihood of discovery disputes.

 5           Defendant’s Proposal

 6           Defendant’s proposal is Option B below, which would provide for an early determination

 7   of consumer understandings of the Products’ labels (in the event the matter is not dismissed on

 8   Defendants’ anticipated motion to dismiss) and the materiality of the “Made with Aged Vanilla”

 9   statement to consumers’ purchasing decisions. Under this proposal, there would be a brief

10   discovery period limited to the issues of (a) consumer understanding of the Products’ labels and

11   (b) the materiality of the “Made with Aged Vanilla” statement to consumers’ purchasing

12   decisions and the opportunity for dispositive motions on those issues (with dispositive motions

13   for all remaining issues reserved and without prejudice to raising materiality arguments with

14   respect to any motion for class certification). Defendants believe that a determination on these

15   issues would likely obviate the effort and expense required to prepare for and brief class

16   certification motions and would advance the objectives of Fed. R. Civ. P. 1. Option B does not

17   run counter to Rule 23(c)(1) and does not implicate the one-way intervention rule. See, e.g.,

18   Wright v. Shock, 742 F.2d 541, 543-544 (9th Cir. 1984). To avoid any doubt, Defendants waive

19   any argument that the one-way intervention rule would bar class certification.

20           If the Court were instead to adopt Option A, Defendants believe that (a) the disclosure of
21   Plaintiff’s class certification experts should precede the disclosure of Defendants’ class

22   certification experts, since the selection of Defendants’ experts and the subjects of their reports

23   will very much depend upon the subject matter of Plaintiffs’ expert reports; (b) that Defendants

24   should have a minimum of two months after the deadline for Plaintiff’s expert disclosures to

25   disclose Defendants’ experts, since identification and retention of appropriate experts cannot

26   begin until Plaintiff has disclosed his experts; and (c) that the period for class certification fact
27   discovery should extend for at least one month after the disclosure of Plaintiff’s experts to allow

28
                                                         -7-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02372-JST
       Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 8 of 12



 1   for discovery on issues unknown to Defendants until the disclosure of Plaintiff’s experts.

 2   Defendants therefore indicate their proposed modifications to Option A below.

 3

 4          Option A (Plaintiff’s Proposal):

 5          DEADLINE TO AMEND PLEADINGS: 30 days after a ruling on Defendant’s

 6          anticipated renewed motion to dismiss.

 7          CLASS CERTIFICATION FACT DISCOVERY CUTOFF:                          February 12, 2021

 8          CLASS CERTIFICATION EXPERT DISCLOSURES:                             February 19, 2021
 9
            CLASS CERTIFICATION REBUTTAL DISCLOSURES:                           March 26, 2021
10
                    CLASS CERTIFICATION MOTION:                                 April 2, 2021
11
                    OPPOSITION BRIEF:                                           May 14, 2021
12
                    REPLY BRIEF:                                                June 4, 2021
13
            DISCOVERY CUTOFF:                                                   November 29, 2021
14
            DEADLINE FOR DISPOSITIVE MOTIONS:                                   December 17, 2021
15
            JOINT PRETRIAL ORDER:                                               March 25, 2022
16
            TRIAL:                                                              April 25, 2022
17

18          Defendants’ Proposed Modifications to Option A:
19          If the Court accepts Option A rather than Option B below, Defendants propose the
20   following modifications to the proposed schedule set forth above:

21          Plaintiff’s Class Certification Expert Disclosures:   January 11, 2021

22          Defendants’ Expert Class Certification Disclosures: March 26, 2021

23

24

25

26
27

28
                                                      -8-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02372-JST
       Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 9 of 12



 1          Option B (Defendants’ Proposal):

 2
            DISCOVERY PERIOD LIMITED TO LABEL
 3          UNDERSTANDING AND MATERIALITY
 4          OF “MADE WITH AGED VANILLA”                             August 15, 2020 –
                                                                    December 4, 2020
 5
            DEADLINE FOR DISCLOSING SURVEY
 6          RESULTS AND/OR EXPERTS REGARDING
            CONSUMERS’ LABEL UNDERSTANDING
 7          AND MATERIALITY OF “MADE WITH
 8          AGED VANILLA”                                           November 2, 2020

 9          DISPOSITIVE MOTION DEADLINE
            REGARDING CONSUMERS’ LABEL
10          UNDERSTANDING AND MATERIALITY
            OF “MADE WITH AGED VANILLA”                             December 22, 2020
11
            PLAINTIFF’S EXPERT DISCLOSURES:                         March 15, 2021
12
            DEFENDANTS’ EXPERT DISCLOSURES:                         May 17, 2021
13
            CLASS CERTIFICATION MOTION:                             June 4, 2021
14
                    OPPOSITION BRIEF:                               July 16, 2021
15
                    REPLY BRIEF:                                    August 6, 2021
16
            DISCOVERY CUTOFF:                                       January 28, 2022
17
            DEADLINE FOR DISPOSITIVE MOTIONS:                       February 18, 2022
18
            JOINT PRETRIAL ORDER:                                   May 27, 2022
19
            TRIAL:                                                  June 27, 2022
20
21
            18.     Trial
22
            Plaintiff has demanded a jury trial on all matters so triable. The Parties anticipate that a
23
     trial will take approximately five to seven days.
24
            19.     Disclosure of Non-party Interested Entities
25
            The Parties have filed a Certification of Interested Entities or Persons. As required by the
26
     General Order, the Parties restate their disclosure statements and certificate of interested entities
27
     as follows:
28
                                                         -9-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02372-JST
      Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 10 of 12



 1          Plaintiff: Steve Dailey.

 2          Defendant: Pursuant to Federal Rule of Civil Procedure 7.1, Defendants have identified

 3   the following entities as potentially having a pecuniary interest in the outcome of this case:

 4          •       A & W Concentrate Company;

 5          •       Keurig Dr Pepper, Inc.

 6          •       JAB Holding Company S.à r.l

 7          •       Mondelez International Holdings LLC

 8          •       Mondelez International, Inc.

 9   Pursuant to Civil L.R. 3-15, the undersigned certifies and restates that as of this date, other than

10   the named parties and their shareholders and the entities identified by the Parties pursuant to Fed.

11   R. Civ. P. 7.1, no associations of persons, firms, partnerships, corporations (including parent

12   corporations) or other entities (i) have a financial interest in the subject matter in controversy or

13   in a party to the proceeding, or (ii) have a non-financial interest in that subject matter or in a party

14   that could be substantially affected by the outcome of this proceeding.

15          20. Professional Conduct

16          All attorneys of record have reviewed the Guidelines for Professional Conduct for the

17   Northern District of California.

18          21.     Other

19          The Parties do not anticipate any other matters at this time.

20
21

22

23

24

25

26
27

28
                                                       -10-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02372-JST
     Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 11 of 12



 1                                         Respectfully submitted,

 2
                                           REESE LLP
 3
                                           /s/ Michael R. Reese
 4                                         Michael R. Reese (SBN 206773)
                                           mreese@reesellp.com
 5                                         100 West 93rd Street, 16th Floor
                                           New York, New York 10025
 6                                         Telephone: (212) 643-0500

 7                                         George V. Granade (SBN: 316050)
                                           granade@reesellp.com
 8                                         8484 Wilshire Boulevard, Suite 515
                                           Los Angeles, California 20015
 9                                         Telephone: (310) 393-0070

10                                         SHEEHAN & ASSOCIATES, P.C.
                                           Spencer Sheehan (admitted pro hac vice)
11                                         spencer@spencersheehan.com
                                           505 Northern Boulevard, Suite 311
12                                         Great Neck, New York 11021
                                           Telephone: (516) 303-0552
13                                         Facsimile: (516) 234-7800

14                                         Counsel for Plaintiff

15                                         DORSEY & WHITNEY, LLP

16                                         /s/ Creighton Magid
                                           Creighton R. Magid (admitted pro hac vice)
17                                         magid.chip@dorsey.com
                                           1401 New York Avenue NW, Suite 900
18                                         Washington, D.C. 20005
                                           Telephone: (202) 442-3555
19                                         FACSIMILE: (202) 442-3199

20                                         Kent J. Schmidt (SBN 195969)
                                           schmidt.kent@dorsey.com
21                                         Navdeep K. Singh (SBN 284486)
                                           singh.navdeep@dorsey.com
22                                         600 Anton Boulevard, Suite 2000
                                           Costa Mesa, California 92626
23                                         Telephone: (714) 800-1400
                                           Facsimile: (714) 800-1499
24

25
                                                Counsel for Defendants
26
27

28
                                         -11-
     JOINT CASE MANAGEMENT STATEMENT
     Case No. 20-cv-02372-JST
      Case 4:20-cv-02732-JST Document 35 Filed 07/31/20 Page 12 of 12



 1          I, Michael R. Reese, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the

 2   concurrence to the filing of this document has been obtained from each signatory hereto

 3
      DATED: July 31, 2020                              REESE LLP
 4

 5                                                      By: /s/ Michael R. Reese
                                                            Michael R. Reese
 6
                                                        Counsel for Plaintiff and the Proposed Class
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     -12-
      JOINT CASE MANAGEMENT STATEMENT
      Case No. 20-cv-02372-JST
